
	

114 HR 2875 IH: Law Enforcement Trust and Integrity Act of 2015
U.S. House of Representatives
2015-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2875
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2015
			Mr. Conyers (for himself, Ms. Jackson Lee, Mr. Lewis, Mr. Hoyer, Mr. Clyburn, Ms. Judy Chu of California, Mr. Grijalva, Mr. Butterfield, Mr. Ellison, Mr. Nadler, Ms. Lofgren, Mr. Cohen, Mr. Johnson of Georgia, Mr. Pierluisi, Mr. Deutch, Mr. Gutiérrez, Ms. Bass, Mr. Richmond, Ms. DelBene, Mr. Jeffries, Mr. Cicilline, Mr. Rangel, Mr. Bishop of Georgia, Ms. Norton, Mr. Hastings, Mr. Rush, Mr. Scott of Virginia, Mr. Thompson of Mississippi, Mr. Blumenauer, Ms. Lee, Mr. Clay, Mr. Van Hollen, Ms. Moore, Ms. Clarke of New York, Ms. Edwards, Ms. Kelly of Illinois, Mr. DeSaulnier, Mrs. Lawrence, and Ms. Plaskett) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To encourage greater community accountability of law enforcement agencies, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Law Enforcement Trust and Integrity Act of 2015. ILAW ENFORCEMENT ACCREDITATION 101.Accreditation of law enforcement agencies (a)Standards (1)Initial analysisThe Attorney General shall perform an initial analysis of existing accreditation standards and methodology developed by law enforcement accreditation organizations nationwide, including national, State, regional, and tribal accreditation organizations.
 (2)In generalThe Attorney General shall recommend additional areas for the development of national standards for the accreditation of law enforcement agencies in consultation with existing law enforcement accreditation organizations, professional law enforcement associations, labor organizations, community-based organizations, and professional civilian oversight organizations.
 (3)Development of uniform standardsAfter completion of the initial review and analysis under paragraph (2), the Attorney General shall recommend, in consultation with such organizations, the adoption of additional standards that will result in greater community accountability of law enforcement agencies and an increased focus on policing with a guardian mentality, including standards relating to early warning systems and related intervention programs, use of force procedures, civilian review procedures, traffic and pedestrian stop and search procedures, data collection and transparency, administrative due process requirements, video monitoring technology, juvenile justice and school safety, and training.
 (4)Continuing accreditation processThe Attorney General shall adopt policies and procedures to partner with law enforcement accreditation organizations, professional law enforcement associations, labor organizations, community-based organizations, and professional civilian oversight organizations to continue the development of further accreditation standards consistent with paragraph (2) and to encourage the pursuit of accreditation of Federal, State, local, and tribal law enforcement agencies by certified law enforcement accreditation organizations.
 (b)Accreditation grantsThe Attorney General may make funds available to State, local, tribal law enforcement agencies, and campus public safety departments under this title to assist in gaining or maintaining accreditation from certified law enforcement accreditation organizations.
 102.DefinitionsIn this title: (1)The term law enforcement accreditation organization means a professional law enforcement organization involved in the development of standards of accreditation for law enforcement agencies at the national, State, regional, or tribal level (such as the Commission on Accreditation for Law Enforcement Agencies (CALEA)).
 (2)The term law enforcement agency means a State, local, Indian tribal, or campus public agency engaged in the prevention, detection, or investigation, prosecution, or adjudication of violations of criminal laws.
 (3)The term community-based organization means a grassroots organization that monitors the issue of police misconduct and that has a national presence and membership (such as the National Association for the Advancement of Colored People (NAACP), the American Civil Liberties Union (ACLU), the National Council of La Raza, the National Urban League, the National Congress of American Indians, and the National Asian Pacific American Legal Consortium (NAPALC)).
 (4)The term professional law enforcement association means a law enforcement membership association that works for the needs of Federal, State, local, or Indian tribal law enforcement groups and with the civilian community on matters of common interest (such as the Hispanic American Police Command Officers Association (HAPCOA), National Asian Pacific Officers Association (NAPOA), National Black Police Association (NBPA), National Latino Peace Officers Association (NLPOA), National Organization of Black Law Enforcement Executives (NOBLE), Women in Law Enforcement, Native American Law Enforcement Association (NALEA), International Association of Chiefs of Police (IACP), National Sheriffs’ Association (NSA), Fraternal Order of Police (FOP), and National Association of School Resource Officers).
 (5)The term professional civilian oversight organization means a membership organization formed to address and advance the cause of civilian oversight of law enforcement and whose members are from Federal, State, regional, local, or tribal organizations that review issues or complaints against law enforcement entities or individuals (such as the National Association for Civilian Oversight of Law Enforcement (NACOLE)).
				IILAW ENFORCEMENT DEVELOPMENT PROGRAMS
			201.Law enforcement grants
 (a)Grant authorizationThe Attorney General may make grants to States, units of local government, Indian tribal governments, or other public and private entities, or to any multijurisdictional or regional consortia of such entities, to study and implement effective management, training, recruiting, hiring, and oversight standards and programs to promote effective community and problem solving strategies for law enforcement agencies.
 (b)Project grants To study law enforcement agency managementGrants made under subsection (a) shall be used for the study of management and operations standards for law enforcement agencies, including standards relating to administrative due process, residency requirements, compensation and benefits, use of force, racial profiling, early warning systems, juvenile justice, school safety, civilian review boards or analogous procedures, or research into the effectiveness of existing programs, projects, or other activities designed to address misconduct by law enforcement officers.
 (c)Project grants To develop pilot programsGrants made under subsection (a) shall also be used to develop pilot programs and implement effective standards and programs in the areas of training, hiring and recruitment, and oversight that are designed to improve management and address misconduct by law enforcement officers. These programs shall include the following characteristics:
 (1)TrainingLaw enforcement policies, practices, and procedures addressing training and instruction to comply with accreditation standards in the areas of—
 (A)the use of lethal, nonlethal force, and de-escalation; (B)investigation of misconduct and practices and procedures for referral to prosecuting authorities use of deadly force or racial profiling;
 (C)disproportionate minority contact by law enforcement; (D)tactical and defensive strategy;
 (E)arrests, searches, and restraint; (F)professional verbal communications with civilians;
 (G)interactions with youth, the mentally ill, and limited English proficiency, multi-cultural communities;
 (H)proper traffic, pedestrian, and other enforcement stops; and (I)community relations and bias awareness.
 (2)Recruitment, hiring, retention, and promotion of diverse law enforcement officersPolicies, procedures, and practices for— (A)the hiring and recruitment of diverse law enforcement officers representative of the communities they serve;
 (B)the development of selection, promotion, educational, background, and psychological standards that comport with title VII of the Civil Rights Act (42 U.S.C. 2000e et seq.); and
 (C)initiatives to encourage residency in the jurisdiction served by the law enforcement agency and continuing education.
 (3)OversightComplaint procedures, including the establishment of civilian review boards or analogous procedures for jurisdictions across a range of sizes and agency configurations, complaint procedures by community-based organizations, early warning systems and related intervention programs, video monitoring technology, data collection and transparency, and administrative due process requirements inherent to complaint procedures for members of the public and law enforcement.
 (4)Juvenile justice and school safetyThe development of uniform standards on juvenile justice and school safety, including standards relating to interaction and communication with juveniles, physical contact, use of lethal and nonlethal force, notification of a parent or guardian, interviews and questioning, custodial interrogation, audio and video recording, conditions of custody, alternatives to arrest, referral to child protection agencies, and removal from school grounds or campus.
 (5)Victim servicesCounseling services, including psychological counseling, for individuals and communities impacted by law enforcement misconduct.
 (d)AmountsOf the amounts appropriated for the purposes of this title— (1)4 percent shall be available for grants to Indian tribal governments;
 (2)20 percent shall be available for grants to community-based organizations; (3)10 percent shall be available for grants to professional law enforcement associations; and
 (4)the remaining funds shall be available for grants to applicants in each State in an amount that bears the same ratio to the amount of remaining funds as the population of the State bears to the population of all of the States.
					(e)Technical assistance
 (1)The Attorney General may provide technical assistance to States, units of local government, Indian tribal governments, and to other public and private entities, in furtherance of the purposes of this section.
 (2)The technical assistance provided by the Attorney General may include the development of models for State, local, and Indian tribal governments, and other public and private entities, to reduce law enforcement misconduct. Any development of such models shall be in consultation with community-based organizations.
 (f)Use of componentsThe Attorney General may use any component or components of the Department of Justice in carrying out this title.
				(g)Matching funds
 (1)In generalExcept in the case of an Indian tribal government or nonprofit community-based organization, the portion of the costs of a program, project, or activity provided by a grant under subsection (a) may not exceed 75 percent.
 (2)WaiversThe Attorney General may waive, wholly or in part, the requirement under paragraph (1) of a non-Federal contribution to the costs of a program, project, or activity.
					(h)Applications
 (1)ApplicationAn application for a grant under this title shall be submitted in such form, and contain such information, as the Attorney General may prescribe by guidelines.
 (2)PriorityFor law enforcement agency applications, priority shall be given to applicants seeking or having been awarded accreditation from national law enforcement accreditation organizations as defined in section 102.
 (3)ApprovalA grant may not be made under this title unless an application has been submitted to, and approved by, the Attorney General.
					(i)Performance evaluation
 (1)Monitoring componentsEach program, project, or activity funded under this title shall contain a monitoring component, which shall be developed pursuant to guidelines established by the Attorney General. Such monitoring component shall include systematic identification and collection of data about activities, accomplishments, and programs throughout the life of the program, project, or activity and presentation of such data in a usable form.
 (2)Evaluation componentsSelected grant recipients shall be evaluated on the local level or as part of a national evaluation, pursuant to guidelines established by the Attorney General. Such evaluations may include independent audits of police behavior and other assessments of individual program implementations. In selected jurisdictions that are able to support outcome evaluations, the effectiveness of funded programs, projects, and activities may be required.
 (3)Periodic review and reportsThe Attorney General may require a grant recipient to submit biannually to the Attorney General the results of the monitoring and evaluations required under paragraphs (1) and (2) and such other data and information as the Attorney General deems reasonably necessary.
 (j)Revocation or suspension of fundingIf the Attorney General determines, as a result of monitoring under subsection (i) or otherwise, that a grant recipient under this title is not in substantial compliance with the terms and requirements of the approved grant application submitted under subsection (h), the Attorney General may revoke or suspend funding of that grant, in whole or in part.
 (k)DefinitionsIn this title: (1)The terms law enforcement accreditation organization, law enforcement agency, community-based organization, and professional law enforcement association have the meaning given such terms in section 102 of this Act.
 (2)The term private entity means a private security organization engaged in the prevention, detection, or investigation of violations of criminal laws and/or organizational policy (such as privately operated campus public safety units or department store security).
 (3)The term civilian review board means an administrative entity that— (A)is independent and adequately funded;
 (B)has investigatory authority and staff subpoena power; (C)has representative community diversity;
 (D)has policymaking authority; (E)provides advocates for civilian complainants;
 (F)has mandatory police power to conduct hearings; and (G)conducts statistical studies on prevailing complaint trends.
						IIIADMINISTRATIVE DUE PROCESS PROCEDURES
			301.Attorney general to conduct study
				(a)Study
 (1)In generalThe Attorney General shall conduct a nationwide study of the prevalence and effect of any law, rule, or procedure that allows a law enforcement officer to delay the response to questions posed by a local internal affairs officer, or review board on the investigative integrity and prosecution of law enforcement misconduct, including preinterview warnings and termination policies.
 (2)Initial analysisThe Attorney General shall perform an initial analysis of existing State statutes to determine whether, at a threshold level, the effect of this type of rule or procedure raises material investigatory issues that could impair or hinder a prompt and thorough investigation of possible misconduct, including criminal conduct, that would justify a wider inquiry.
 (3)Data collectionAfter completion of the initial analysis under paragraph (2), and considering material investigatory issues, the Attorney General shall gather additional data nationwide on similar rules from a representative and statistically significant sample of jurisdictions, to determine whether such rules and procedures raise such material investigatory issues.
					(b)Reporting
 (1)Initial analysisNot later than 120 days after the date of the enactment of this title, the Attorney General shall submit to Congress a report containing the results of its initial analysis, make such report available to the public, and identify the jurisdictions for which the study is to be conducted.
 (2)Data collectedNot later than 2 years after the date of the enactment of this title, the Attorney General shall submit to Congress a report containing the results of the data collected under this title and cause a copy of such report to be published in the Federal Register.
					IVENHANCED FUNDING TO COMBAT POLICE MISCONDUCT
 401.Authorization of appropriationsThere are authorized to be appropriated for fiscal year 2016, in addition to any other sums authorized to be appropriated for this purpose, $5,000,000 for additional expenses related to the enforcement of section 210401 of the Violent Crime Control and Law Enforcement Act of 1994 (42 U.S.C. 14141), criminal enforcement (18 U.S.C. 241 and 242), and administrative enforcement by the Department of Justice, and $3,300,000 for additional expenses related to conflict resolution by the Department of Justice’s Community Relations Service.
			VNATIONAL TASK FORCE ON LAW ENFORCEMENT OVERSIGHT
			501.National task force on law enforcement oversight
 (a)EstablishmentThere is established within the Department of Justice a task force to be known as the Task Force on Law Enforcement Oversight (hereinafter in this title referred to as the Task Force).
 (b)CompositionThe Task Force shall be composed of individuals appointed by the Attorney General, who shall appoint at least 1 individual from each of the following:
 (1)the Special Litigation Section of the Civil Rights Division; (2)the Criminal Section of the Civil Rights Division;
 (3)the Federal Coordination and Compliance Section of the Civil Rights Division; (4)the Employment Litigation Section of the Civil Rights Division;
 (5)the Disability Rights Section of the Civil Rights Division; (6)the Office of Justice Programs;
 (7)the Office of Community Oriented Policing Services (COPS); (8)the Corruption/Civil Rights Section of the Federal Bureau of Investigation;
 (9)the Community Relations Service; (10)Office of Tribal Justice; and
 (11)the unit within the Department of Justice assigned as a liaison for civilian review boards. (c)Powers and dutiesThe Task Force shall consult with professional law enforcement associations (as defined in section 102), labor organizations, and community-based organizations (as defined in section 102) to coordinate the process of the detection and referral of complaints regarding incidents of alleged law enforcement misconduct.
 (d)Authorization of appropriationsThere is authorized to be appropriated $5,000,000 for each fiscal year to carry out this section. VIFEDERAL DATA COLLECTION ON LAW ENFORCEMENT PRACTICES 601.Federal data collection on law enforcement practices (a)Agencies To ReportEach Federal and State and local law enforcement agency shall report data of the practices of that agency to the Attorney General.
 (b)Breakdown of information by race, ethnicity, and genderFor each practice enumerated in subsection (c), the reporting law enforcement agency shall provide a breakdown of the numbers of incidents of that practice by race, ethnicity, age, and gender of the officers and employees of the agency and of members of the public involved in the practice.
 (c)Practices To be reported onThe practices to be reported on are the following: (1)Traffic violation stops.
 (2)Pedestrian stops. (3)Frisk and body searches.
 (4)Instances where officers or employees of the law enforcement agency used deadly force, including— (A)a description of when and where deadly force was used, and whether it resulted in death;
 (B)a description of deadly force directed against an officer or employee and whether it resulted in injury or death; and
 (C)the law enforcement agency’s justification for use of deadly force, if the agency determines it was justified.
 (d)Retention of dataEach law enforcement agency required to report data under this section shall maintain records relating to any matter so reportable for not less than 4 years after those records are created.
				(e)Penalty for States failing To Report as Required
 (1)In generalFor any fiscal year, a State shall not receive any amount that would otherwise be allocated to that State under section 505(a) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3755(a)), or any amount from any other law enforcement assistance program of the Department of Justice, unless the State has ensured, to the satisfaction of the Attorney General, that each State and local law enforcement agency is in substantial compliance with the requirements of this section.
 (2)ReallocationAmounts not allocated by reason of this subsection shall be reallocated to States not disqualified by failure to comply with this section.
 (f)RegulationsThe Attorney General shall prescribe regulations to carry out this section. VIIMedallions for fallen law enforcement officers 701.Medallions for fallen law enforcement officers (a)In generalThe Attorney General, in consultation with the National Law Enforcement Officers Memorial Fund, shall create and provide a distinctive medallion to be issued to the survivors of law enforcement officers—
 (1)killed in the line of duty; and (2)memorialized on the wall of the National Law Enforcement Officers Memorial.
 (b)Distribution of medallionsThe Attorney General shall make arrangements with the National Law Enforcement Officers Memorial Fund to distribute the medallions to appropriate survivors of each law enforcement officer memorialized on the wall of the National Law Enforcement Officers Memorial.
 (c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary.  